EXECUTION VERSION

PLEDGE AGREEMENT

TO: VALLEY NATIONAL BANK as of September 4, 2007

1. Grant of Security Interest. For valuable consideration, the undersigned Loral
Space & Communications, Inc., (“Pledgor”), hereby assigns, transfers to and
pledges with Valley National Bank (“Lender”), and grants to Lender a security
interest in, the following: all money on deposit with Lender in Certificate of
Deposit Number 73097055 together with all interest accrued and to accrue thereon
(“Collateral”).

2. Obligations Secured. The obligations secured hereby are the payment and
performance of: (a) all Obligations of Loral Skynet Corporation (“Borrower”) as
such term is defined as set forth in that certain Loan and Security Agreement
with Lender of even date, (b) all Obligations guaranteed by Pledgor pursuant to
its Continuing Corporate Guaranty of even date (“Guaranty”), guaranteeing the
obligations of Borrower under such Loan and Security Agreement, and (c) all
other payment obligations of Pledgor pursuant to the Guaranty. Any capitalized
term used, but not defined in this Pledge Agreement shall be defined as set
forth in the Loan Agreement or Guaranty, as applicable.

3. Termination. This Agreement will terminate upon the indefeasible payment in
full of all obligations enumerated in paragraph 2 above.

4. Obligations of Lender. Lender’s obligations with respect to Collateral in its
possession shall be strictly limited to the duty to exercise reasonable care in
the custody and preservation of such Collateral, and such duty shall not include
any obligation to ascertain or to initiate any action with respect to or to
inform Pledgor of maturity dates, or any similar matters, notwithstanding
Lender’s knowledge of the same. Lender shall not be obligated to take any action
with respect to the Collateral requested by Pledgor unless such request is made
in writing and Lender determines, in its sole discretion, that the requested
action would not unreasonably jeopardize the value of the Collateral as security
for the obligations secured hereby. Lender may at any time deliver the
Collateral, or any part thereof, to Pledgor and shall deliver all of the
Collateral to Pledgor without premium or penalty upon payment in full of the
Obligations referred to in paragraph 2.(a), and the receipt thereof by Pledgor
shall be a complete and full acquittance for the Collateral so delivered, and
Lender shall thereafter be discharged from any liability or responsibility
therefor.

5. Representations and Warranties. Pledgor represents and warrants to Lender
that: (a) Pledgor is the owner of the Collateral; (b) Pledgor has the exclusive
right to pledge the Collateral; (c) the Collateral is free from liens, adverse
claims, setoffs, default and defenses, except the lien created hereby; and
(d) all statements contained herein and in all documents delivered in
conjunction with the opening of the certificate of deposit described above are
true and complete in all material respects.

6. Covenants of Pledgor.

(a) Pledgor agrees in general: (i) to indemnify Lender against all losses,
claims, demands, liabilities and expenses of every kind arising as a result of
or related in any way to Lender’s acceptance of this Agreement; (ii) to pay all
costs and expenses, including reasonable attorneys’ fees, incurred by Lender in
the realization, enforcement and exercise of Lender’s rights, powers and
remedies hereunder; (iii) to execute and deliver such other documents as Lender
reasonably deems necessary to create, perfect and continue the security
interests contemplated hereby; and (iv) not to change its name or the
jurisdiction in which it is registered without giving Lender prior written
notice thereof.

(b) Pledgor agrees with regard to the Collateral, unless Lender agrees otherwise
in writing: (i) not to permit any lien on the Collateral except in favor of
Lender and (ii) not to withdraw any funds from any deposit account pledged to
Lender hereunder.

7. Powers of Lender. Pledgor appoints Lender its true attorney in fact to
perform any of the following powers, which are coupled with an interest, are
irrevocable until termination of this Agreement and may be exercised from time
to time by Lender’s officers and employees, or any of them, whether or not
Pledgor is in default: (a) to exercise all rights, powers and remedies which
Pledgor would have, but for this Agreement, with respect to all Collateral; and
(b) to do all acts and things and execute all documents in the name of Pledgor
or otherwise, deemed by Lender as necessary, proper and convenient in connection
with the preservation, perfection or enforcement of its rights hereunder.

8. Payment of Premiums, Taxes, Charges, Liens and Assessments. Pledgor agrees to
pay, prior to delinquency, taxes, charges, liens and assessments against the
Collateral, and upon the failure of Pledgor to do so, Lender at its option may
pay any of them and shall be the sole judge of the legality or validity thereof
and the amount necessary to discharge the same. Any such payments made by Lender
shall be obligations of Pledgor to Lender, due and payable immediately upon
demand, together with interest at the highest rate applicable to Borrower’s
Obligations under the Loan Agreement, and shall be secured by the Collateral,
subject to all terms and conditions of this Agreement.

9. Events of Default. The occurrence of any of the following shall constitute an
“Event of Default” under this Agreement: (a) any Event of Default pursuant to
the Guaranty; (b) any impairment in the rights of Lender in any Collateral, or
any attachment or like levy thereon; or (c) Lender, in good faith, believes any
or all of the Collateral to be in danger of dissipation, commingling, loss or
otherwise in jeopardy.

10. Remedies. Upon the occurrence of any Event of Default, Lender shall have the
right to declare immediately due and payable all or any obligation secured
hereby as enumerated in paragraph 2. Lender shall have all other rights, powers,
privileges and remedies granted to a secured party upon default under the UCC or
otherwise provided by law or in equity. All rights, powers, privileges and
remedies of Lender shall be cumulative. No delay, failure or discontinuance of
Lender in exercising any right, power, privilege or remedy hereunder shall
affect or operate as a waiver of such right, power, privilege or remedy; nor
shall any single or partial exercise of any such right, power, privilege or
remedy preclude, waive or otherwise affect any other or further exercise thereof
or the exercise of any other right, power, privilege or remedy. Any waiver,
permit, consent or approval of any kind by Lender of any default hereunder, or
any such waiver of any provisions or conditions hereof, must be in writing and
shall be effective only to the extent set forth in writing. While an Event of
Default exists Lender may (a) appropriate the Collateral and apply the same
toward repayment of the obligation enumerated in paragraph 2 in such order of
application as Lender may from time to time elect; and (b) at any time and at
Lender’s sole option, liquidate any time deposits pledged hereunder, whether or
not said time deposits have matured and notwithstanding the fact that such
liquidation may give rise to penalties for early withdrawal of funds.

12. Statute of Limitations. Until all obligations secured hereby shall have been
paid in full, the power of all rights, powers, privileges and remedies granted
to Lender hereunder shall continue to exist and may be exercised by Lender at
any time and from time to time irrespective of the fact that such obligations or
any part thereof may have become barred by any statute of limitations, or that
the personal liability of Pledgor may have ceased, unless such liability shall
have ceased due to the payment in full of all obligations secured hereunder.

13. Miscellaneous. Pledgor hereby waives any right to require Lender to
(i) proceed against Pledgor or any other person, (ii) proceed against or exhaust
any security from Pledgor or any other person, (iii) perform any obligation of
Pledgor with respect to the Collateral, or (iv) make any presentment or demand,
or give any notice of nonpayment or nonperformance, protest, notice of protest
or notice of dishonor hereunder or in connection with any Collateral or
Proceeds. Pledgor further waives any right to direct the application of payments
or security for any of the obligations enumerated in paragraph 2.

14. Notices. All notices, requests and demands required under this Agreement
must be in writing, addressed to Lender at the address and in the manner
specified in the Guaranty.

15. Costs, Expenses, and Attorneys’ Fees. Pledgor shall pay to Lender
immediately upon demand the full amount of all payments, advances, charges,
costs and expenses, including reasonable attorneys’ fees (to include outside
counsel fees and all allocated costs of Lender’s in-house counsel), expended or
incurred by Lender in exercising any right, power, privilege or remedy conferred
by this Agreement or in the enforcement thereof, whether incurred at the trial
or appellate level, in an arbitration proceeding or otherwise, and including any
of the foregoing incurred in connection with any bankruptcy proceeding
(including without limitation, any adversary proceeding, contested matter or
motion brought by Lender or any other person) relating to Pledgor or in any way
affecting any of the Collateral or Lender’s ability to exercise any of its
rights or remedies with respect thereto. All of the foregoing shall be paid by
Pledgor with interest from the date of demand until paid in full at a rate per
annum equal to the highest rate applicable under the Loan Agreement.

16. Successors, Assigns, Amendment. This Agreement shall be binding upon and
inure to the benefit of the successors and assigns of the parties, and may be
amended or modified only in a writing signed by Lender and Pledgor.

17. Severability of Provisions. If any provision of this Agreement shall be held
to be prohibited by or invalid under applicable law, such provision shall be
ineffective only to the extent of such prohibition or invalidity, without
invalidating the remainder of such provision or any remaining provisions of this
Agreement.

18. WAIVER OF JURY TRIAL. PLEDGOR AND LENDER (BY LENDER’S ACCEPTANCE OF THIS
PLEDGE AGREEMENT) HEREBY WAIVE THEIR RIGHT TO A TRIAL BY JURY IN ANY ACTION,
LITIGATION OR PROCEEDING ARISING UNDER OR RELATED IN ANY WAY TO THIS AGREEMENT.

19. GOVERNING LAW. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York.

IN WITNESS WHEREOF, this Agreement has been duly executed as of the day and year
first written above.

LORAL SPACE & COMMUNICATIONS

INC.

By: /s/ Richard J. Townsend

      Name: Richard J. Townsend Title: Executive Vice President and Chief
Financial Officer Name:     Richard J. Townsend     Title: Executive Vice
President             and Chief Financial Officer

